PER CURIAM.
This cause was heard and submitted upon transcript of record, oral arguments and printed briefs of attorneys for the contending parties;
And it appearing that the findings of fact of the Tax Court of the United States are supported by substantial evidence and are not clearly erroneous, and that the conclusions of law reached in the opinion of that tribunal conform to the principles announced in Commissioner v. Tower, 327 U.S. 280, 66 S.Ct. 532, and Lusthaus v. Commissioner, 327 U.S. 293, 66 S.Ct. 539, and are rationalized upon sound reasoning [See Dobson v. Commissioner, 320 U.S. 489, 64 S.Ct. 239, 88 L.Ed. 248];
The decision of the Tax Court, 6 T.C. 707, in the case of Abe Schreiber v. Commissioner of Internal Revenue is affirmed; likewise, the decision of the Tax Court in the case of J. C. Shaprow v. Commissioner of Internal Revenue is affirmed.